Citation Nr: 0622716	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-42 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for personality disorder, 
claimed as schizophrenia, anxiety, mental stress, and alcohol 
abuse.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefit sought on appeal.

In an October 2003 statement in support of claim, the veteran 
appeared to claim service connection for hypertension and a 
nervous condition.  As these claims have not been developed 
for appellate review, the Board refers them to the RO for 
appropriate action.

REMAND

A preliminary review of the record indicates that the 
veteran's claim requires additional development.

VA has a duty to assist claimants in the development of facts 
pertinent to the claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.

The veteran has stated that he received medical treatment 
from the Alabama Department of Corrections, the Fountain 
Correctional Center, and VA Medical Centers in Mobile, 
Alabama and Biloxi, Mississippi.  These records are not part 
of the claims file.

In light of the foregoing, the Board finds that this case 
must be REMANDED to the RO via the Appeals Management Center 
in Washington, D.C., for the following action:

1.  After obtaining any necessary 
authorization, obtain the veteran's 
treatment records from:  1) Alabama 
Department of Corrections, Office of 
Health Services, Associate Commissioner of 
Health Services, Montgomery, Alabama; 2) 
Fountain Correctional Center, Prison 
Health Services, Atmore, Alabama; and 3) 
VA Medical Centers in Biloxi, Mississippi 
and Mobile, Alabama.

2.  Following completion of the foregoing, 
review the issue on appeal.  If the 
decision is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time to 
respond.  Thereafter, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


